DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16259362 received on 9/24/2021. Claims 5 and 10 are cancelled. Claims 1, 8, 16 and 18 are amended. Claims 19-20 are previously presented. Claims 2-4, 6-7, 9, 11-15 and 17 are left in original form. Claims 1-20 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. (US 8887262 B1).
Regarding claim 1, Turner discloses (Fig. 1) a configuring a computing device comprising:
an information platform (col. 3, lines 37-39); and
ink printed upon the information platform representing an encrypted machine readable indicia, the coded machine readable indicia having encrypted therein at least a WiFi network password (col. 3, lines 37-46); and
col. 5, lines 19-39).  
Regarding claim 2, Turner discloses the apparatus of claim 1 above and further discloses wherein machine readable indicia includes a bar code (col. 3, lines 37-46; col. 11, lines 38-47).
Regarding claim 3, Turner discloses the apparatus of claim 1 above and further discloses wherein machine readable indicia includes a QR code (col. 3, lines 37-46; col. 11, lines 38-47).
Regarding claim 4, Turner discloses the apparatus of claim 1 above and further discloses wherein the machine readable indicia is read by a mobile phone (col. 3, lines 12-15).
Regarding claim 6, Turner discloses the apparatus of claim 1 above and further discloses wherein the information platform includes at least one of a business card, office stationary, post cards, office supplies, labels and paper (col. 3, lines 37-46).  
Regarding claim 18, Turner discloses:
a means for providing information (col. 3, lines 37-39; col. 4, lines 3-11); and
a means for marking the information platform in a form representing a coded machine readable indicia, the coded machine readable indicia having encrypted therein at least a WiFi network password (col. 3, lines 37-46);
a means for running an app on a mobile device, the app configured to provide a WiFi password directly to a login screen (col. 5, lines 19-39).  
Regarding claim 20, Turner discloses the apparatus of claim 1 above and further discloses wherein the means for marking includes a QR code (col. 3, lines 37-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9, 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Ziegler (US 8261972 B2).
Regarding claim 6, Turner discloses the apparatus of claim 1 above and further discloses wherein the information platform includes at least one of a business card, office stationary, post cards, office supplies, labels and paper (col. 3, lines 37-46).  
Turner does not explicitly disclose wherein the information platform includes at least one of a coaster, a business menu, a restaurant menu, an event flyer, marketing materials, signs and posters, brochures, rack cards, door hangers, presentation folders, table tents, promo products, bookmarks, magnets, promotional materials, stickers and photo coasters.
Ziegler teaches (Fig. 6) a product or packaging comprised of interactive quick response (QR code, MS tag) comprising: the product, promotional product sample, container, or packaging carries or uses any interactive quick response QR Code and an integral product sample, such as, but not limited to, a fragrance, a personal care product, a healthcare product, a food or beverage product, an entertainment product, a toy, a gift card, a booklet, an e-book, software, a website access code, a travel size product, a consumer electronics product, digital media storage device, a health and wellness col. 2, lines 1-29). An object of the invention is to provide a product, promotional or cross promotional label, product sample, or packaging, wherein said product, promotional product sample, packaging or substrate is labeled with one or more brands or product or service descriptions, logos, trademarks, websites, retail locations, said scan-able URL internet code, or contact information (col. 4, lines 37-43). An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging, wherein said scan-able URL directing code provides quick response internet or telephone access to promotional material or to a product or service provider or promoter website, telephone number, retail location, or contact information. An object of the invention is to provide a promotional or cross promotional product, promotional product sample, packaging, wherein said LABEL, product, promotional product sample, or package is sold separately as single unit, multiple units, or as single or multiple units in box, package, container of any type, or provided as: (i) as a stand alone product, (ii) at retailers in stores and online, or (iii) distributed for free as promotional product or materials. An object of the invention is to provide a label, product, promotional or cross promotional label, product, product sample, or packaging is provided to a col. 5, lines 16-55).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as a wide variety of products not limited to the ones enumerated by Ziegler in order to yield the expected result of meeting the specific needs of customers.
Regarding claim 7, Turner discloses the apparatus of claim 1 above but does not explicitly disclose wherein the information platform includes at least one of a menu, a cup, a napkin, servingware.
Ziegler teaches: An object of the invention is to provide a product, promotional product sample, packaging, wherein said product, promotional product sample, packaging is sold in any retail or internet sales environment, wherein said environment can optionally be selected from supermarkets, gift stores, convenience stores, department stores, fragrance stores, electronic stores, clothing stores, drug stores, sports goods stores, and restaurants (col. 5, lines 16-55
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as a wide variety of products not limited to the ones enumerated by Ziegler in order to yield the expected result of meeting the specific needs of customers.
Regarding claim 8, Turner discloses:
sending the information to be encrypted to a server running a customization website (col. 4, lines 3-11);
encrypting the information in a machine readable code (col. 4, lines 35-42);
printing the machine readable code on the information platform (col. 4, lines 42-48); and
providing the people with the printed information platform (col. 4, lines 48-58); and
running an app on a mobile device, the app configured to provide a WiFi password directly to a login screen (col. 5, lines 19-39).  
Turner does not explicitly disclose choosing the look of an information platform; sending the information platform to a business; and the business providing the information platform.
Ziegler teaches: the product, promotional product sample, container, or packaging carries or uses any interactive quick response QR Code and an integral product sample, such as, but not limited to, a fragrance, a personal care product, a healthcare product, a food or beverage product, an entertainment product, a toy, a gift card, a booklet, an e-book, software, a website access code, a travel size product, a consumer electronics product, digital media storage device, a health and wellness product, a health and beauty product, a medical product, an educational product, insect repellent, anti-microbial wipes or pads, medical salves, medicines, specialized health & beauty liquids, lotions, vitamins, drink flavorings, and candy, sample or product for promotional purposes. The invention provides a digital encoded "interactive" promotional or cross promotional or cross promoted product or product sample with marketing information or price on it, with additional product sample functionality that col. 2, lines 1-29). An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging, wherein said scan-able URL directing code provides quick response internet or telephone access to promotional material or to a product or service provider or promoter website, telephone number, retail location, or contact information. An object of the invention is to provide a promotional or cross promotional product, promotional product sample, packaging, wherein said LABEL, product, promotional product sample, or package is sold separately as single unit, multiple units, or as single or multiple units in box, package, container of any type, or provided as: (i) as a stand alone product, (ii) at retailers in stores and online, or (iii) distributed for free as promotional product or materials. An object of the invention is to provide a label, product, promotional or cross promotional label, product, product sample, or packaging is provided to a consumer or end user as a form selected from: a lanyard, a cord, a necklace, a bracelet, earrings, a toy, apparel, footwear, keychain, brochure, handout, writing instrument, or novelty promotional item. An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging further comprises, is affixed, is associated with, or is provided with: (i) a product or service gift card, promotion card, internet download card, media download card; label, and hanging card. An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging that is sold at airports, mass transport stations, and retailers promoting travel size medicines and personal care or health & beauty products. An object of the invention is to provide a product, promotional product sample, packaging, wherein said product, promotional product sample, col. 5, lines 16-55).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as with promotional designs on a wide variety of products not limited to the ones enumerated by Ziegler in order to yield the expected result of providing the specific needs of promoters for their customers.
Regarding claim 9, Turner modified by Ziegler teaches the method of claim 8 above and further teaches taking an image of the machine readable code by a mobile phone automatically when the machine readable code is detected by the mobile phone (Turner: col. 3, lines 12-15).
Regarding claim 11, Turner modified by Ziegler teaches the method of claim 8 above and further teaches logging a user of the mobile phone into a WiFi network (Turner: col. 5, lines 19-39).
Regarding claim 12, Turner modified by Ziegler teaches the method of claim 8 above and further teaches determining decorative information that may be printed on the information platform (Ziegler: col. 4, lines 37-43; see rejection of claim 8).  
Regarding claim 13, Turner modified by Ziegler teaches the method of claim 8 above and further teaches wherein the machine readable code is a bar code (col. 3, lines 37-46; col. 11, lines 38-47).
Regarding claim 14, Turner modified by Ziegler teaches the method of claim 8 above and further teaches wherein the machine readable code is a QR code (col. 3, lines 37-46; col. 11, lines 38-47).
Regarding claim 15, Turner modified by Ziegler teaches the method of claim 8 above and further teaches wherein the information platform includes at least one of a coaster, a business card, a business menu, a restaurant menu, an event flyer, -3Atty. Dkt. No. GK-001 marketing materials, signs and posters, office stationary, post cards, brochures, rack cards, door hangers, presentation folders, table tents, promo products, bookmarks, office supplies, magnets, promotional materials, labels and stickers, paper and photo Turner: col. 3, lines 37-46; Ziegler: col. 2, lines 1-29, col. 4, lines 37-43, col. 5, lines 16-55; see rejection of claim 8).
Regarding claim 16, Turner modified by Ziegler teaches the method of claim 8 above and further teaches wherein the information platform includes at least one of a menu, a cup, a napkin, servingware (Turner: col. 3, lines 37-46; Ziegler: col. 2, lines 1-29, col. 4, lines 37-43, col. 5, lines 16-55; see rejection of claim 8).
Regarding claim 17, Turner discloses the apparatus of claim 1 above but does not explicitly disclose wherein the information platform includes at least one of a coaster and a business card.
Ziegler teaches: the product, promotional product sample, container, or packaging carries or uses any interactive quick response QR Code and an integral product sample, such as, but not limited to, a fragrance, a personal care product, a healthcare product, a food or beverage product, an entertainment product, a toy, a gift card, a booklet, an e-book, software, a website access code, a travel size product, a consumer electronics product, digital media storage device, a health and wellness product, a health and beauty product, a medical product, an educational product, insect repellent, anti-microbial wipes or pads, medical salves, medicines, specialized health & beauty liquids, lotions, vitamins, drink flavorings, and candy, sample or product for promotional purposes. The invention provides a digital encoded "interactive" promotional or cross promotional or cross promoted product or product sample with marketing information or price on it, with additional product sample functionality that delivers a second "brand experience" of a sample product to the consumer, as well as a third "brand experience" of a QR code or other scan-able code that links to an internet URL to provide further promotional or cross promotional features, such as, but not limited to downloadable media, promotional or cross promotional company or product websites, retail outlets, or sales representatives, products, gifts, rebates, coupons or coupon codes, discounts, sweepstakes, contests, auctions, and the like, as non-limiting examples (col. 2, lines 1-29). An object of the invention is to provide a product, col. 4, lines 37-43). An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging, wherein said scan-able URL directing code provides quick response internet or telephone access to promotional material or to a product or service provider or promoter website, telephone number, retail location, or contact information. An object of the invention is to provide a promotional or cross promotional product, promotional product sample, packaging, wherein said LABEL, product, promotional product sample, or package is sold separately as single unit, multiple units, or as single or multiple units in box, package, container of any type, or provided as: (i) as a stand alone product, (ii) at retailers in stores and online, or (iii) distributed for free as promotional product or materials. An object of the invention is to provide a label, product, promotional or cross promotional label, product, product sample, or packaging is provided to a consumer or end user as a form selected from: a lanyard, a cord, a necklace, a bracelet, earrings, a toy, apparel, footwear, keychain, brochure, handout, writing instrument, or novelty promotional item. An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging further comprises, is affixed, is associated with, or is provided with: (i) a product or service gift card, promotion card, internet download card, media download card; label, and hanging card. An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging that is sold at airports, mass transport stations, and retailers promoting travel size medicines and personal care or health & beauty products. An object of the invention is to provide a product, promotional product sample, packaging, wherein said product, promotional product sample, packaging is sold in any retail or internet sales environment, wherein said environment can optionally be col. 5, lines 16-55).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as a wide variety of products not limited to the ones enumerated by Ziegler in order to yield the expected result of providing the specific needs of promoters for their customers.
  Regarding claim 19, Turner discloses the apparatus of claim 18 above but does not explicitly disclose wherein the means for providing information includes decorative elements.  
Ziegler teaches: the product, promotional product sample, container, or packaging carries or uses any interactive quick response QR Code and an integral product sample, such as, but not limited to, a fragrance, a personal care product, a healthcare product, a food or beverage product, an entertainment product, a toy, a gift card, a booklet, an e-book, software, a website access code, a travel size product, a consumer electronics product, digital media storage device, a health and wellness product, a health and beauty product, a medical product, an educational product, insect repellent, anti-microbial wipes or pads, medical salves, medicines, specialized health & beauty liquids, lotions, vitamins, drink flavorings, and candy, sample or product for promotional purposes. The invention provides a digital encoded "interactive" promotional or cross promotional or cross promoted product or product sample with marketing information or price on it, with additional product sample functionality that delivers a second "brand experience" of a sample product to the consumer, as well as a third "brand experience" of a QR code or other scan-able code that links to an internet URL to provide further promotional or cross promotional features, such as, but not limited to downloadable media, promotional or cross promotional company or product websites, retail outlets, or sales representatives, products, gifts, rebates, coupons or coupon codes, discounts, sweepstakes, contests, auctions, and the like, as non-limiting examples (col. 2, lines 1-29). An object of the invention is to provide a promotional col. 5, lines 16-55).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as with promotional designs on a .
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Turner does not disclose, teach or suggest “the app configured to provide a WiFi password directly to a logon screen”, the Examiner respectfully disagrees. Turner discloses that “the computing device 105 prompts the student to login to the authentication server 132 and, in addition to the login page, displays floating application with the student's 102 authentication credentials, for example an e-mail address and password. The box may be overlaid on the login application” (Turner: col. 5, lines 31-36). In addition to this, Turner also discloses “Screenshot 330, corresponding with state (e) in FIG. 1, depicts a login page for an authentication server and a floating application 331 or text box that displays the user's authentication credentials (e.g. e-mail address and password). The floating application 331 may be configured to remain visible when the user is entering text into the e-mail login page. As depicted, floating application 331 may include copy buttons 332 which allow the user to simply tap the buttons 332 to copy the associated text instead of other common touch screen methods for copying text, such as touch duration” (Turner: col. 9, lines 50-59; Fig. 3). In doing so, the app provides the WiFi password to the same screen as the logon screen, and thus it is considered to have been provided directly to the logon screen. Therefore, the arguments are not persuasive and the rejection of claims 1, 8 and 18 are maintained.
Since the remaining arguments rest on the same argument, the rejections of claims 2-4, 6-7, 9, 11-17 and 19-20 are also maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887